Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3-5, 11-13, and 17-20 are objected to because of the following informalities: 
For Claim 17, the applicant claims “a battery coupled in series;”. Clarify.
Claim 20, the applicant claims “the charging parameter” and “the power line”. These limitations lack antecedent basis. These limitations do not seem to pertain to the rest of the claim language since it does not depend upon Claim 19 like Claims 3-5 and 11-13; therefore, for purposes of examination, the examiner will examine assuming the statement: “according to the charging parameter inputted via the power line of the charging interface and the charging parameter of the battery” is not present.
For claims 3-5 and 11-13, the applicant claims “a charging parameter inputted via the power line and a charging parameter of the battery”. Amend these 
Appropriate correction is required.
Drawings
Figure 1 & 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because it includes the language “The present disclosure provides”. Remove this language. Correction is required. See MPEP § 608.01(b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10833518. Although the claims at issue are not identical, they are not patentably distinct from each other because the language of the current claims are included in the language of the claims of the parent patent document.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: determining component in claims 9-20 (interpreted as same part as claimed of controller, see 500 which contains both 510 and 520, where one having ordinary skill in the art understands that a controller can perform the dual roles of monitoring and active signal controlling).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8-12, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (USPGPN 20140281591) in view of Mao et al (USPGPN 20120049819).
Independent Claim 1, Li teaches a method (abstract, Fig. 4, ¶’s [21-23, 26]) for charging control (abstract), applied in an electronic device (¶’s [11, 21] describes types of devices), wherein the electronic device comprises a charging interface (see Fig. 2, connection between 202 and 206), a charging circuit (206) and a battery (214, 216 can either be considered one unit, or separately see ¶[21]) coupled in series (Fig. 2), the charging circuit comprises a first switch element (QCHRHS inside 206) and a second switch element (QCHRLS inside 206) which can be controlled to make the same charging circuit not only able to charge the battery in a high voltage charging mode but also able to charge the battery in a low voltage charging mode by only controlling the first switch element and the second switch element (¶’s [09, 10, 21-33, esp. 22 & 23] describes how while the adapter voltage is described to be stepped down in the example voltage, the system can work with lower adapter voltages to charge the batteries which do not need to be stepped down, e.g. if the voltage is between 9-12V), and the method comprises:
in response to that a charging device is coupled with the charging interface, determining a charging mode supported by the charging device as the high voltage charging mode or the low voltage charging mode, in which an input voltage of the high voltage charging mode is greater than an input voltage of the low voltage charging mode (¶’s [09, 10, 21-33, esp. 22 & 23] describes how while the adapter voltage is described to be stepped down in the example voltage, the system can work with lower adapter voltages to charge the batteries which do not need to be stepped down, e.g. if the voltage is between 9-12V); and
controlling the charging circuit according to the charging mode supported by the charging device, such that the charging circuit charges the battery in the charging mode supported by the charging device (¶’s [09, 10, 21-33, esp. 22 & 23] describes how while the adapter voltage is described to be stepped down in the example voltage, the system can work with lower adapter voltages to charge the batteries which do not need to be stepped down, e.g. if the voltage is between 9-12V), comprising:
Li fails to explicitly teach based on a determination that the charging mode supported by the charging device is the low voltage charging mode, controlling the first switch element to switch on, and controlling the second switch element to switch off; and based on a determination that the charging mode supported by the charging device is the high voltage charging mode, controlling the first switch element and the second switch element to switch on alternately. To advance prosecution, Li fails to explicitly teach determining a mode supported by the supplying device as the high voltage charging mode or the low voltage charging mode, in which an input voltage of the high voltage charging mode is greater than an input voltage of the low voltage charging mode (though the functionality is hinted at)
Mao teaches determining a mode supported by the supplying device as the high voltage charging mode or the low voltage charging mode, in which an input voltage of the high voltage charging mode is greater than an input voltage of the low voltage charging mode (Figs. 4, 5, & 19 and ¶’s [42, 45-52, 83-86, esp. 42, 46, 48, 49] demonstrates that the input voltage is determined as to determine whether the load/output/[Li’s battery] is supplied with power via a bucking/step-down in a high-voltage mode or a pass-through in a low-voltage charging mode, with the input voltage range for the pass-through [low voltage mode] is lower than the buck/high-voltage mode); based on a determination that the charging mode supported by the charging device is the low voltage charging mode, controlling the first switch element to switch on, and controlling the second switch element to switch off (pass-through mode, see Figs. 7 & 9-18, see ¶’s [46, 51, 55, 57, 58, 60, 64-66, 69, 72, 74, 79, 81, 83, 85], esp. see Fig. 7 & ¶’s [55-57] which shows a similar circuit to both Li and the present application’s Figs. 5 & 8, where while diode D2 is demonstrated as just a diode in Fig. 7, ¶[55] explicitly says that D2 may be a semiconductor switch, e.g. like the MOSFET described above, where D2 would still be present as the body diode like for Li’s switches of 206, Mao’s 708, and similar switching circuitry 1004/S2 of Mao’s Fig. 10 which has both the buck circuit on the left side of inductor L1 and the boost circuit on the right side of inductor L1 [if looking at the image rotated so that inductor L1 is above control circuit 1090]; returning to Fig. 7, it is known that when the exemplary switch where 704/D2 is open, the diode acts as shown, thus the pass-through mode described by ¶’s [55-57] is as claimed, where ¶’s [61-65] further describes D2 as being a switchable switch); and based on a determination that the charging mode supported by the charging device is the high voltage charging mode, controlling the first switch element and the second switch element to switch on alternately (¶’s [56, 64, 86] describes the alternating of the switches of the buck [in buck mode; boost for boost mode] part of the circuit in an alternating manner, with ¶’s [55, 56, 63-65] describing that the diodes of Figs. 7 & 9 can be switches as shown in Fig. 10, thus this feature is taught as one having ordinary skill in the art would both understand and find obvious). Li teaches that doing these functions serve to improve costs (¶’s [43, 78]), power density (¶’s [43, 46, 50]), efficiency (¶[41, 43, 46, 50, 82-84], & safety (reduced stress, ¶’s [84,43,50,37, 36). Li, Mao, and the present application are analogous as all involve the control of conversion circuitry based on the input voltage, and the bucking/stepping-down of this input voltage.
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify Li with Mao to provide improved costs, efficiency, power density, and safety.
Independent Claim 9, Li teaches a charge control (abstract, Fig. 4, ¶’s [21-23, 26]) device (abstract, Fig. 2), applied in an electronic device (¶’s [11, 21] describes types of devices; see Figs. 1, 2, & 5-7), wherein the electronic device comprises a charging interface (see Fig. 2, connection between 202 and 206), a charging circuit (206) and a battery (214, 216 can either be considered one unit, or separately see ¶[21]) coupled in series (Fig. 2), the charging circuit comprises a first switch element (QCHRHS inside 206) and a second switch element (QCHRLS inside 206) which can be controlled to make the same charging circuit not only able to charge the battery in a high voltage charging mode but also able to charge the battery in a low voltage charging mode by only controlling the first switch element and the second switch element (¶’s [09, 10, 21-33, esp. 22 & 23] describes how while the adapter voltage is described to be stepped down in the example voltage, the system can work with lower adapter voltages to charge the batteries which do not need to be stepped down, e.g. if the voltage is between 9-12V), and the charge control device comprises:
a determining component (see 112(f) interpretation; control units 230, 208, 210 see ¶[21]), configured to determine a charging mode supported by a charging device as the high voltage charging mode or the low voltage charging mode in response to that the charging device is coupled with the charging interface; in which an input voltage of the high voltage charging mode is greater than an input voltage of the low voltage charging mode, in which an input voltage of the high voltage charging mode is greater than an input voltage of the low voltage charging mode (¶’s [09, 10, 21-33, esp. 22 & 23] describes how while the adapter voltage is described to be stepped down in the example voltage, the system can work with lower adapter voltages to charge the batteries which do not need to be stepped down, e.g. if the voltage is between 9-12V); and
a controller (see 112(f) interpretation; control units 230, 208, 210 see ¶[21]), configured to control the charging circuit according to the charging mode supported by the charging device and determined by the determining component, such that the charging circuit charges the battery in the charging mode supported by the charging device (¶’s [09, 10, 21-33, esp. 22 & 23] describes how while the adapter voltage is described to be stepped down in the example voltage, the system can work with lower adapter voltages to charge the batteries which do not need to be stepped down, e.g. if the voltage is between 9-12V),
Li fails to explicitly teach wherein the controller is further configured to: based on a determination that the charging mode supported by the charging device is the low voltage charging mode, control the first switch element to switch on, and control the second switch element to switch off; and based on a determination that the charging mode supported by the charging device is the high voltage charging mode, control the first switch element and the second switch element to switch on alternately. To advance prosecution, Li fails to explicitly teach determining a mode supported by the supplying device as the high voltage charging mode or the low voltage charging mode, in which an input voltage of the high voltage charging mode is greater than an input voltage of the low voltage charging mode (though the claimed functionality is hinted at).
Mao teaches determining a mode supported by the supplying device as the high voltage charging mode or the low voltage charging mode, in which an input voltage of the high voltage charging mode is greater than an input voltage of the low voltage charging mode (Figs. 4, 5, & 19 and ¶’s [42, 45-52, 83-86, esp. 42, 46, 48, 49] demonstrates that the input voltage is determined as to determine whether the load/output/[Li’s battery] is supplied with power via a bucking/step-down in a high-voltage mode or a pass-through in a low-voltage charging mode, with the input voltage range for the pass-through [low voltage mode] is lower than the buck/high-voltage mode); based on a determination that the charging mode supported by the charging device is the low voltage charging mode, controlling the first switch element to switch on, and controlling the second switch element to switch off (pass-through mode, see Figs. 7 & 9-18, see ¶’s [46, 51, 55, 57, 58, 60, 64-66, 69, 72, 74, 79, 81, 83, 85], esp. see Fig. 7 & ¶’s [55-57] which shows a similar circuit to both Li and the present application’s Figs. 5 & 8, where while diode D2 is demonstrated as just a diode in Fig. 7, ¶[55] explicitly says that D2 may be a semiconductor switch, e.g. like the MOSFET described above, where D2 would still be present as the body diode like for Li’s switches of 206, Mao’s 708, and similar switching circuitry 1004/S2 of Mao’s Fig. 10 which has both the buck circuit on the left side of inductor L1 and the boost circuit on the right side of inductor L1 [if looking at the image rotated so that inductor L1 is above control circuit 1090]; returning to Fig. 7, it is known that when the exemplary switch where 704/D2 is open, the diode acts as shown, thus the pass-through mode described by ¶’s [55-57] is as claimed, where ¶’s [61-65] further describes D2 as being a switchable switch); and based on a determination that the charging mode supported by the charging device is the high voltage charging mode, controlling the first switch element and the second switch element to switch on alternately (¶’s [56, 64, 86] describes the alternating of the switches of the buck [in buck mode; boost for boost mode] part of the circuit in an alternating manner, with ¶’s [55, 56, 63-65] describing that the diodes of Figs. 7 & 9 can be switches as shown in Fig. 10, thus this feature is taught as one having ordinary skill in the art would both understand and find obvious). Li teaches that doing these functions serve to improve costs (¶’s [43, 78]), power density (¶’s [43, 46, 50]), efficiency (¶[41, 43, 46, 50, 82-84], & safety (reduced stress, ¶’s [84,43,50,37, 36). Li, Mao, and the present application are analogous as all involve the control of conversion circuitry based on the input voltage, and the bucking/stepping-down of this input voltage.
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify Li with Mao to provide improved costs, efficiency, power density, and safety.
Independent Claim 17, Li teaches an electronic device (¶’s [11, 21] describes types of devices, see Figs. 1, 2, & 5-7), comprising:
a charging interface (see Fig. 2, connection between 202 and 206);
a charging circuit (206); a battery (214, 216 can either be considered one unit, or separately, see ¶[21]) coupled in series (Fig. 2); and
a charge control device (see 112(f) interpretation; control units 230, 208, 210 see ¶[21]),
wherein the charging circuit comprises a first switch element (QCHRHS inside 206) and a second switch element (QCHRLS inside 206) which can be controlled to make the same charging circuit not only able to charge the battery in a high voltage charging mode but also able to charge the battery in a low voltage charging mode by only controlling the first switch element and the second switch element (¶’s [09, 10, 21-33, esp. 22 & 23] describes how while the adapter voltage is described to be stepped down in the example voltage, the system can work with lower adapter voltages to charge the batteries which do not need to be stepped down, e.g. if the voltage is between 9-12V), and
the charge control device comprises:
a determining component (see 112(f) interpretation; control units 230, 208, 210 see ¶[21]), configured to determine a charging mode supported by a charging device as the high voltage charging mode or the low voltage charging mode in response to that the charging device is coupled with the charging interface; in which an input voltage of the high voltage charging mode is greater than an input voltage of the low voltage charging mode, in which an input voltage of the high voltage charging mode is greater than an input voltage of the low voltage charging mode (¶’s [09, 10, 21-33, esp. 22 & 23] describes how while the adapter voltage is described to be stepped down in the example voltage, the system can work with lower adapter voltages to charge the batteries which do not need to be stepped down, e.g. if the voltage is between 9-12V); and
a controller (see 112(f) interpretation; control units 230, 208, 210 see ¶[21]), configured to control the charging circuit according to the charging mode supported by the charging device and determined by the determining component, such that the charging circuit charges the battery in the charging mode supported by the charging device (¶’s [09, 10, 21-33, esp. 22 & 23] describes how while the adapter voltage is described to be stepped down in the example voltage, the system can work with lower adapter voltages to charge the batteries which do not need to be stepped down, e.g. if the voltage is between 9-12V),
Li fails to explicitly teach wherein the controller is further configured to: based on a determination that the charging mode supported by the charging device is the low voltage charging mode, control the first switch element to switch on, and control the second switch element to switch off; and based on a determination that the charging mode supported by the charging device is the high voltage charging mode, control the first switch element and the second switch element to switch on alternately. To advance prosecution, Li fails to explicitly teach determining a mode supported by the supplying device as the high voltage charging mode or the low voltage charging mode, in which an input voltage of the high voltage charging mode is greater than an input voltage of the low voltage charging mode (though the claimed functionality is hinted at).
Mao teaches determining a mode supported by the supplying device as the high voltage charging mode or the low voltage charging mode, in which an input voltage of the high voltage charging mode is greater than an input voltage of the low voltage charging mode (Figs. 4, 5, & 19 and ¶’s [42, 45-52, 83-86, esp. 42, 46, 48, 49] demonstrates that the input voltage is determined as to determine whether the load/output/[Li’s battery] is supplied with power via a bucking/step-down in a high-voltage mode or a pass-through in a low-voltage charging mode, with the input voltage range for the pass-through [low voltage mode] is lower than the buck/high-voltage mode); based on a determination that the charging mode supported by the charging device is the low voltage charging mode, controlling the first switch element to switch on, and controlling the second switch element to switch off (pass-through mode, see Figs. 7 & 9-18, see ¶’s [46, 51, 55, 57, 58, 60, 64-66, 69, 72, 74, 79, 81, 83, 85], esp. see Fig. 7 & ¶’s [55-57] which shows a similar circuit to both Li and the present application’s Figs. 5 & 8, where while diode D2 is demonstrated as just a diode in Fig. 7, ¶[55] explicitly says that D2 may be a semiconductor switch, e.g. like the MOSFET described above, where D2 would still be present as the body diode like for Li’s switches of 206, Mao’s 708, and similar switching circuitry 1004/S2 of Mao’s Fig. 10 which has both the buck circuit on the left side of inductor L1 and the boost circuit on the right side of inductor L1 [if looking at the image rotated so that inductor L1 is above control circuit 1090]; returning to Fig. 7, it is known that when the exemplary switch where 704/D2 is open, the diode acts as shown, thus the pass-through mode described by ¶’s [55-57] is as claimed, where ¶’s [61-65] further describes D2 as being a switchable switch); and based on a determination that the charging mode supported by the charging device is the high voltage charging mode, controlling the first switch element and the second switch element to switch on alternately (¶’s [56, 64, 86] describes the alternating of the switches of the buck [in buck mode; boost for boost mode] part of the circuit in an alternating manner, with ¶’s [55, 56, 63-65] describing that the diodes of Figs. 7 & 9 can be switches as shown in Fig. 10, thus this feature is taught as one having ordinary skill in the art would both understand and find obvious). Li teaches that doing these functions serve to improve costs (¶’s [43, 78]), power density (¶’s [43, 46, 50]), efficiency (¶[41, 43, 46, 50, 82-84], & safety (reduced stress, ¶’s [84,43,50,37, 36). Li, Mao, and the present application are analogous as all involve the control of conversion circuitry based on the input voltage, and the bucking/stepping-down of this input voltage.
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify Li with Mao to provide improved costs, efficiency, power density, and safety.
Dependent Claims 2, 10, and 18, the combination of Li and Mao teaches the charging circuit further comprises an inductance element and a capacitance element (see 206 of Li, Figs. 7, 9 & 10 of Mao);
when the first switch element is in a switch-on state and the second switch element is in a switch-off state, the first switch element receives a charging current transmitted by the charging device and transmits the charging current to the inductance element, and the inductance element transmits the charging current to the capacitance element and the battery respectively, such that the battery is charged; and
when the first switch element is in the switch-off state and the second switch element is in the switch-on state, the inductance element transmits a current to the capacitance element and the battery respectively, and the capacitance element transmits the current to the battery and transmits the current to the second switch element via the ground (as described above, these features are demonstrated by the combination of Li and Mao, as one having ordinary skill in the art would understand).
Dependent Claims 3, 11, and 19, the combination of Li and Mao teaches the charging circuit comprises a first detecting circuit (230, see Fig. 2 and abstract, which describes the determination of the voltage [and apparently current] from the adapter of Li; for Mao, abstract definitely describes the monitoring of the input voltage) and a second detecting circuit (confirmation of battery charge level implicitly means there is a detecting circuit, which one having ordinary skill in the art would assume to be the BMU’s of 214/216, see ¶[25]);
wherein controlling the charging circuit according to the charging mode supported by the charging device, such that the charging circuit charges the battery in the charging mode supported by the charging device, comprises:
determining a charging parameter inputted via a power line of the charging interface by using the first detecting circuit, and determining a charging parameter of the battery by using the second detecting circuit (as described above); and
controlling the charging circuit according to the charging parameter inputted via the power line of the charging interface and the charging parameter of the battery, such that the charging circuit charges the battery in the charging mode supported by the charging device (as one having ordinary skill in the art understands, charging a battery beyond its fully charged level would be disadvantageous to the safety of the battery and the system due to gassing, which Li describes implicitly only for the discharging portion in ¶[25], while thus it would be obvious for the system to not only use the detected battery charge level for discharging, but also for charging to improve the safety; while as described above, Li has the buck based on the conditions and Mao has both the bucking and the pass-through modes based on the conditions).
Dependent Claims 4 and 12, the combination of Li and Mao teaches the controller is further configured to control the charging circuit according to the charging parameter inputted via the power line of the charging interface and the charging parameter of the battery (as described above for Claim 3) by performing:
controlling a switch frequency and a duty ratio of each of the first switch element and the second switch element so as to control a switch-on duration of the first switch element and a switch-on duration of the second switch element (¶’s [51, 56, 57, 68, 70] of Mao describes the duty cycles and frequencies being altered, while for Claim 17 examiner showed how the switches will be turned on alternately, which one having ordinary skill in the art understands involves the control of both duty cycle and frequency).
Dependent Claims 8 and 16, the combination of Li and Mao teaches each of the first switch element and the second switch element is selected from a group consisting of an MOSFET transistor, a triode and a relay (mosfet transistor shown by switches of 206 in Li, Figs. 7, 9, & 10 and ¶’s [53, 55, 79, & 80, esp. 53, 55] of Mao).
Dependent Claim 20, the combination of Li and Mao teaches the controller is further configured to control the charging circuit according to the charging parameter inputted via the power line of the charging interface and the charging parameter of the battery (see claim objection interpretation) by performing:
controlling a switch frequency and a duty ratio of each of the first switch element and the second switch element so as to control a switch-on duration of the first switch element and a switch-on duration of the second switch element (¶’s [51, 56, 57, 68, 70] of Mao describes the duty cycles and frequencies being altered, while for Claim 17 examiner showed how the switches will be turned on alternately, which one having ordinary skill in the art understands involves the control of both duty cycle and frequency).
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Mao, further in view of Bradley (USPGPN 20030214271), as evidenced by Aradachi et al (USPGPN 20090108804)
Dependent Claims 5 and 13, Li fails to explicitly teach controlling the charging circuit according to the charging parameter inputted via the power line of the charging interface and the charging parameter of the battery comprises:
determining whether a charging is abnormal or whether the battery is fully charged according to the charging parameter inputted via the power line of the charging interface and the charging parameter of the battery;
based on a determination that the charging is abnormal or the battery is fully charged, controlling the first switch element and the second switch element to be in a switch-off state, such that the charging is terminated.
Bradley teaches controlling the charging circuit according to the charging parameter inputted via the power line of the charging interface and the charging parameter of the battery comprises:
determining whether a charging is abnormal or whether the battery is fully charged according to the charging parameter inputted via the power line of the charging interface and the charging parameter of the battery;
based on a determination that the charging is abnormal or the battery is fully charged, controlling the first switch element and the second switch element to be in a switch-off state, such that the charging is terminated (¶[21] & Fig. 1; which describes both switches for buck/step-down circuit like Mao, Li, and the present application are turned off at the claimed reason). Bradley describes doing so serves to conserve power, which one having ordinary skill in the art understands serves to extend the lifetime [less cycling due to leakage/self-discharge] and efficiency [less discharging to connected loads when disconnected]. Aradachi provides evidence that this feature of the invention provides improved battery lifespan stability (¶[08]; i.e. stopping charging when fully charged prevents deterioration from overcharging). Bradley, Li, Mao, and the present application are analogous in that all involve the buck/step-down conversion of power from an input source to an output source. Bradley further describes taking the two claimed charging parameters via 106, see ¶[20] (thus claims 3 & 4 as well).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Li in view of Mao with Bradley to provide improved battery lifespan stability and efficiency.
Claims 6, 7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Mao, further in view of Yang et al (USPN 20150069958)
Dependent Claims 6 and 14, Li is silent to a data line of the charging interface is configured to perform communication between the electronic device & the charging device; and
determining the charging mode supported by the charging device as the high voltage charging mode or the low voltage charging mode comprises:
receiving, via the data line of the charging interface, indication information sent by the charging device, in which the indication information is configured to indicate the charging mode supported by the charging device; and
determining the charging mode supported by the charging device as the high voltage charging mode or the low voltage charging mode according to the indication information.
Yang teaches a data line of the charging interface is configured to perform communication between the electronic device (electronic device 900 in Fig. 9 includes the charging circuit and battery displayed in Figs. 2 & 3, see ¶[24]) & the charging device (explicitly described by ¶[52], implicitly described by ¶[37]); and
determining the charging mode supported by the charging device as the high voltage charging mode or the low voltage charging mode comprises:
receiving, via the data line of the charging interface, indication information sent by the charging device, in which the indication information is configured to indicate the charging mode supported by the charging device (Fig. 8, ¶'s [37, 51, 52] describes the decision of the charging mode based on the indication information with a data signal line, while ¶[41] briefly describes two exemplary voltages input from the power adapter); and
determining the charging mode supported by the charging device as the high voltage charging mode or the low voltage charging mode according to the indication information (described by ¶'s [37, 51, 52] along with Fig. 8). One having ordinary skill in the art understands that the more relevant information which is processed, the more optimal the system will be (as described in ¶[03], Yang involves both the input and battery voltages to determine the mode, along with the communication | ¶’s [36, 41] describes the use of a USB device, which implicitly means that the device is corresponding with the external device via the USB protocols| means that the device can both use its internal processes along with knowledge of what a USB will provide [i.e. 5VDC], as would have been ordinary skill in the art understands). Furthermore, one having ordinary skill in the art understands that by using a USB protocol, it is advantageous for both the user and the manufacturer, as it is very common [and thus cheap] and easily understood on how to both use the USB system and/or for users to replace the parts (thus improved ease).
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify Li in view of Mao with Yang to provide improved costs, ease, and optimality. 
Dependent Claims 7 and 15, the combination of Li, Mao, and Yang teaches the indication information comprises information on protocol version supported by the charging device (USB described by Li ¶[38; not about charging/power supply] and Yang ¶’s [36, 41]; Yang discloses in ¶[36] a universal serial bus standard of 5V may apply or some other voltage, where one having ordinary skill in the art understands that as of July 2012, the USB protocols include the normal USB with a max voltage of 5 V, and USB Power Delivery, which can operate with a max voltage of 9V, 12V, 15V, and 20V [official notice taken], therefore 5V input wound indicate that the protocol version is not the USB Power Delivery protocol, but rather that of the normal USB protocol version, while an input voltage of 9V, 12V, 15V, and 20V {see ¶[41]} would indicate that the USB Power Delivery protocol version was being used; where ¶'s [37, 52] describes this information being sent to the electronic device from the charging device [i.e. power adaptor] before charging occurs, and thus the communication of the input voltage [i.e. indication information] supported informs the electronic device whether a normal USB protocol version or a Power Delivery USB protocol version is supported by the charging device).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Battery charging using a similar circuit: 
Odaohhara et al (USPGPN 20150311738; Figs. 1-4)
Ye at al (USPGPN 2012039500; Fig. 2, ¶’s [33-49] for determination of voltage, for buck ¶’s [12, 21-24, 26], Claims 2 & 15)
Platania et al (USPGPN 20080278002; Figs. 1-3B, ¶’s [16, 17, 36, 46, 53-55, 59, 62])
Chou (USPGPN 20060262579; Figs. 3-6, abstract)
Cintra et al (20080238372; Figs. 4, 7 & 10; describes battery bucked discharging)
Circuitry like the Mao reference:
Fang et al (USPGPN 20220094176; Fig. 7, ¶[107] describes “pass-through mode” which is another way to describe applicant’s low voltage mode)
Hussain et al (USPGPN 20090121684; Figs. 2-4 & 10 describes the pass-through mode [same as described for Fang] is determined based on high current and not high/low voltage of both Mao and the present invention; Figs. 1, 5a, 6, & 9 [esp. 6] demonstrate similar circuitry to both Mao and the present invention; again, the issue is the determination of the pass-through mode, which is better determined by Mao; could potentially replace primary reference Li, but Li is being used due to it lacking 618 and being cleaner |even though Hussain does not use 618 in the pass-through mode, as described in ¶[51], but is used in boost mode see ¶[54])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859